Per Curiam :
Section 67 of the Code of Civil Procedure provides.: “ An attorney and counselor, * * * who is guilty of any fraud or deceit in proceedings by which he was admitted to practice as an attorney and counselor of the courts of record of this. State, may be suspended from practice, or removed from office, by the Appellate Division of the Supreme Court.” The respondent was admitted to the bar as having practiced for three years as an attorney and counselor at law in the State .of Maryland and‘having been-a member of the bar of “ the Circuit Court of Harford County, a court *9of the highest original jurisdiction in the State aforesaid,” the three years being from 1895, when he was admitted, 'to 1898. There is another' certificate that he practiced from 1898 to 1902. The judge of the Circuit Court of Maryland certified that on the 16th of November, 1895, the respondent was admitted as a member of the bar for the Circuit Court of Harford county, and ever since the 16th of November, 1895, had been entitled to the full privilege of practicing in said court; he further certified that the records of the said court disclose nothing against his good character or habits. It is quite clear that this certificate was insufficient. There was no certificate that the respondent was of good character, simply that the records of the court disclosed nothing against his good character, which is a very different proposition. The reason of the peculiar form of this certificate is made apparent when it appears that the respondent wasvcouvicted on an indictment which was subsequently affirmed by the Supreme Court of that State and sentenced to six months in jail, the sentence to.begin on the 13th of May, 1901, and on the 25th of June, 1901, was pardoned by the Governor of Maryland.
There can be no question but that there was a suppression by the respondent of the fact of this conviction and that he had been disbarred by a court in Baltimore. . His only excuse for the suppression of this information on his application to the court was that he did not want to spread upon the records what he calls the unfortunate occurrence of his conviction, but a much more cogent reason exists in that he knew that if that fact was stated to the court his application would not have been granted. He applied to the judges of the Supreme Bench of Baltimore to be reinstated as a member of the bar of that court and in his petition he referred to the unconditional pardon which he had received from the Governor of Maryland, and set forth that it was provided by statute of the State of New York that whenever an attorney or counselor at law shall be convicted of a felony, there may be presented to the General Term* of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by an order of the court, be stricken from the roll of attorneys;. that he had no desire or intention to resume *10the practice of law,in the city of Baltimore, but wished to, he admitted to- -the courts of the State, of Mew York, which lie would he entitled to under the statute of that State, Under circumstances similar to those recited in liis, petition, had lie originally been a ■member of the, courts, of ¡that State,;, and in order to.- be admitted to the courts of that State, from' 'another State,, he must present his certificate that he is a member of the bar of the State from which •he comes. . The- suppression of information and the production of the:certificates which did not: formally state that he.was, a -member of the bar. pf the State of Maiylan.d.in good standing,, was, certainly deceit practiced upon the court;, The respondent knew that if this fact, had been disclosed he would not have been admitted to practice,, and nowhere in his answer ,to this, application does lie .state that-lie did-- not realize that-.position.-or that the .suppression was, not made for the purpose,of concealing;from the' court a fact which, if" disclosed, would, have .prevented his ,admission, and if he- had he W-onld have been confronted,with his petition to- the Maryland;cour,t for. reinstatement. It.is:clear f-hat. this-was fraud or deceit: in.the proéeedings by which lie was .admitted to practice,, and that for this fraud-and deceit, he must be disbarred. Mo evidence could possibly change., this- record, for, even if. .he. was unjustly -convicted, andinijustly disbarred in Maryland, and the pardon of the Greyernor ■restored him to his full', rights as, a, citizen, and conceding that -in justice w.as done by. his -conviction in Maryland, there' is still the conceded- fact that, he -obtained his, admission to the. bar in. this .State- by papers, .which.carefully omitted a -disclosure' of.facts -which had.relation- to the practice of ’his profession, in Maryland, -and that he was, therefore, guilty of fraud and .deceit id the proceedings in which he was admitted to the bar, , The fact. upon, which, this proceeding's based, namely, the. suppression of these facts, in his, application for -admission,, is;admitted, .and there is, no- necessity,. therefore, of taking .evidence of a conceded fact which of itself requires us to disbar the respondent.
The motion .should, ¡therefore, be granted.
- 'Present — Patterson,,. P. J, Ingraham, Clarke, Scott and Lambert, JJ.
Respondent disbarred,.. Settle order, on notice.

 Appellate Division.-- [Rep.